DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3-4, 6, 8, 12 and 14 are objected to because of the following informalities:
Regarding claim 3, in line 3, “signal” should be “signals”.
Regarding claim 4, in line 3, “signal” should be “signals”.
Regarding claim 6, in line 2, “signal” should be “signals”.
Regarding claim 8, in line 2, “the CFBs” should be “the one or more CFBs”.
Regarding claim 12, in line 2, “update” should be “to update”.
Regarding claim 14, in line 1, “down link” should be “downlink”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations of claim 31 that recite “means for receiving”, means for providing”, means for forwarding”, “means for generating”, the limitation of claim 32 that recites “means for fetching”, the limitation of claim 33 that recites “means for forwarding”, the limitation of claim 34 that recites “means for generating” and the limitation of claim 35 that recites “means for identifying” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the non-structural term “means for”, coupled with functional language “receiving”, “providing”, “forwarding”, “generating”, “fetching” and “identifying”, without reciting sufficient structure to achieve the functions. Furthermore, the non-structural term is not preceded by a structural modifier.
Since the claims’ limitations invoke 35 U.S.C. 112, sixth paragraph, claims 31-35 are interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.
A review of the specification shows sufficient and definite corresponding structure (or material or algorithm) for performing the above functions (e.g. [0038]-[0039], [0052]-[0055]).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “a first sector configured to transmit … a second sector … configured to receive … a front-end accelerator unit … configured to include … ” in claim 1; “the DLFE … configured to transmit …” in claim 2; “the ULFE includes a memory configured to store … “ in claim 3; “the DLFE includes a memory configured to store … “ in claim 4; and “the DLFE is configured to process …” in claim 14.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations dodo not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of U.S. Patent No. 11,172,379. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with broader recitation and the claims of the instant application are anticipated by the claims of U.S. Patent No. 11,172,379. Please refer to the table below comparing the instant application with U.S. Patent No. 11,172,379.
Instant App. 17/516,448
U.S. Patent 11,172,379
1. An apparatus for facilitating network communication, comprising:
a first sector configured to transmit first information via first radio frequency (RF) signals; a second sector, coupled to the first sector, configured to receive second information via second RF signals; and




a front-end accelerator block (FEAB) coupled to the first sector and configured to include a downlink front end (DLFE) and an uplink front end (ULFE), wherein the ULFE, operable to receive the first RF signals, is able to receive and process the first information in response to a job description list utilized to configure at least one configurable functional block (CFB) of a transceiver in the ULFE.
11. An apparatus configured to facilitate network communication, comprising:
a plurality of sectors containing radio towers for transmitting information via a plurality of different radio frequencies; and
a front-end block of a base station coupled to at least a first sector of the plurality sectors and a second sector of the plurality of sectors, wherein the front-end block includes: a memory configured to store a job description list containing a first set of instructions for configuring a receiver to process a first radio signal having a first frequency from the first sector and a second set of instructions for configuring the receiver to process a second radio signal having a second frequency from the second sector, 
wherein the job description list contains information relating to sampling multiple radio frequencies from multiple sectors according to radio frame ticks from received radio signals; and
a controller operable to configure one or more processing functions of a configurable transceiver to process the first radio signal associated with the first sector based on the first set of instructions, wherein the one or more processing functions of the configurable transceiver are synchronized according to the first set of instructions.

18. The apparatus of claim 11, wherein the transceiver includes a down link front end (DLFE) having down link processing functions that are configured by the first set of instructions in the job description list.

19. The apparatus of claim 11, wherein the transceiver includes an uplink front end (ULFE) having up link processing functions that are configured by the first set of instructions in the job description list.

2. The apparatus of claim 1, wherein the DLFE, coupling to the second sector, is configured to transmit the second information via the second RF signals in response to the job description list utilized for programming at least one CFB of a transceiver in the DLFE.
11. An apparatus configured to facilitate network communication, comprising:
a plurality of sectors containing radio towers for transmitting information via a plurality of different radio frequencies; and
a front-end block of a base station coupled to at least a first sector of the plurality sectors and a second sector of the plurality of sectors, wherein the front-end block includes: a memory configured to store a job description list containing a first set of instructions for configuring a receiver to process a first radio signal having a first frequency from the first sector and a second set of instructions for configuring the receiver to process a second radio signal having a second frequency from the second sector,
wherein the job description list contains information relating to sampling multiple radio frequencies from multiple sectors according to radio frame ticks from received radio signals; and
a controller operable to configure one or more processing functions of a configurable transceiver to process the first radio signal associated with the first sector based on the first set of instructions, wherein the one or more processing functions of the configurable transceiver are synchronized according to the first set of instructions.

18. The apparatus of claim 11, wherein the transceiver includes a down link front end (DLFE) having down link processing functions that are configured by the first set of instructions in the job description list.

3. The apparatus of claim 1, wherein the ULFE includes a memory configured to store a job description list containing a first set of instructions for configuring a receiver to process the first RF signal.
19. The apparatus of claim 11, wherein the transceiver includes an uplink front end (ULFE) having up link processing functions that are configured by the first set of instructions in the job description list.

4. The apparatus of claim 1, wherein the DLFE includes a memory configured to store a job description list containing a second set of instructions for configuring a transceiver to process the second RF signal.
18. The apparatus of claim 11, wherein the transceiver includes a down link front end (DLFE) having down link processing functions that are configured by the first set of instructions in the job description list.

5. The apparatus of claim 3, wherein the job description list contains information relating to sampling multiple radio frequencies from multiple sectors according to radio frame ticks from received radio signals.
11. An apparatus configured to facilitate network communication, comprising:
a plurality of sectors containing radio towers for transmitting information via a plurality of different radio frequencies; and
a front-end block of a base station coupled to at least a first sector of the plurality sectors and a second sector of the plurality of sectors, wherein the front-end block includes: a memory configured to store a job description list containing a first set of instructions for configuring a receiver to process a first radio signal having a first frequency from the first sector and a second set of instructions for configuring the receiver to process a second radio signal having a second frequency from the second sector,
wherein the job description list contains information relating to sampling multiple radio frequencies from multiple sectors according to radio frame ticks from received radio signals; and
a controller operable to configure one or more processing functions of a configurable transceiver to process the first radio signal associated with the first sector based on the first set of instructions, wherein the one or more processing functions of the configurable transceiver are synchronized according to the first set of instructions.

6. The apparatus of claim 1, wherein the ULFE includes a controller operable to program one or more CFBs of the transceiver to process the first RF signal based on a first set of instructions of the job description list.
19. The apparatus of claim 11, wherein the transceiver includes an uplink front end (ULFE) having up link processing functions that are configured by the first set of instructions in the job description list.

7. The apparatus of claim 6, wherein the one or more CFBs of the transceiver are synchronized according to the instructions of the job description list.
11. An apparatus configured to facilitate network communication, comprising:
a plurality of sectors containing radio towers for transmitting information via a plurality of different radio frequencies; and
a front-end block of a base station coupled to at least a first sector of the plurality sectors and a second sector of the plurality of sectors, wherein the front-end block includes: a memory configured to store a job description list containing a first set of instructions for configuring a receiver to process a first radio signal having a first frequency from the first sector and a second set of instructions for configuring the receiver to process a second radio signal having a second frequency from the second sector,
wherein the job description list contains information relating to sampling multiple radio frequencies from multiple sectors according to radio frame ticks from received radio signals; and
a controller operable to configure one or more processing functions of a configurable transceiver to process the first radio signal associated with the first sector based on the first set of instructions, wherein the one or more processing functions of the configurable transceiver are synchronized according to the first set of instructions.

8. The apparatus of claim 7, wherein the CFBs of the transceiver are configurable to process radio signals originated from one or more sectors; and wherein each sector has an associated configuration.
12. The apparatus of claim 11, wherein the processing functions are configurable to process radio signals from one or more sectors, and wherein each sector has an associated configuration.
9. The apparatus of claim 7, wherein the instructions of the job description list include one or more instructions selected from a set of a semi-static parameter update (SSPUP) instruction, a subframe configuration (SFCFG) instruction, a per-sector-per-symbol-task (PSTSK) instruction, a time control (WTICK) instruction, and a dummy thread (DTHRD) instruction.
13. The apparatus of claim 11, wherein the first set of instructions comprise one or more instructions selected from a set comprising a semi-static parameter update (SSPUP) instruction, a subframe configuration ("SFCFG") instruction, a per-sector-per-symbol-task ("PSTSK") instruction, a time control (WTICK) instruction, and a dummy thread (DTHRD) instruction.

10. The apparatus of claim 9, wherein the controller decodes the SSPUP instruction to update semi-static parameters that are used to process multiple subframes.
14. The apparatus of claim 13, wherein the controller decodes the SSPUP instruction to update semi-static parameters that are used to process multiple subframes.
11. The apparatus of claim 9, wherein the controller decodes the SFCFG instruction to update the processing functions to process one subframe according to subframe parameters.

15.The apparatus of claim 13, wherein the controller decodes the SFCFG instruction to update the processing functions to process one subframe according to subframe parameters.
12. The apparatus of claim 9, wherein the controller decodes the PSTSK instruction update the processing functions to process one symbol in a specified sector.
16. The apparatus of claim 13, wherein the controller decodes the PSTSK instruction update the processing functions to process one symbol in a specified sector.

13. The apparatus of claim 9, wherein the controller decodes the WTICK instruction to synchronize a selected processing function with a system time.

17. The apparatus of claim 13, wherein the controller decodes the WTICK instruction to synchronize a selected processing function with a system time.
14. The apparatus of claim 1, wherein the DLFE is configured to process down link functions based on one or more instructions in the job description list.

18. The apparatus of claim 11, wherein the transceiver includes a down link front end (DLFE) having down link processing functions that are configured by the first set of instructions in the job description list.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7, 9, 11-12, 21-22 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in lines 2-3, the limitation “a first sector configured to transmit first information via first radio frequency (RF) signals”. However, in lines 7-8, “the ULFE, operable to receive the first RF signals, is able to receive and process the first information …” is recited. It is unclear the first signals and the first information are transmitted or received.
Claim 2 recites the limitation “the DLFE, coupling to the second sector, is configured to transmit the second information”. However, claim 1 recites “second sector … receive second information”. It is unclear the second information is transmitted or received.
Claim 7 recites the limitation "the instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the instructions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the processing functions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the processing functions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the first set of instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the first set of instructions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “the first receive chain” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal (US 2014/0073335) in view of Jarabek (US 2011/0053519).
Regarding Claim 1, Panchal teaches an apparatus for facilitating network communication, comprising:
a first sector configured to transmit first information via first radio frequency (RF) signals ([0036] FIG. 2 is a conceptual block diagram of a typical eNB of an LTE network, … As seen in the figure, the eNB has three antenna sectors 201, 202, and 203; [0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel, designated in the figure as Spectrum Band B, that may be defined, e.g., by its center frequency and bandwidth);
a second sector, coupled to the first sector, configured to receive second information via second RF signals ([0036] FIG. 2 is a conceptual block diagram of a typical eNB of an LTE network, … As seen in the figure, the eNB has three antenna sectors 201, 202, and 203; [0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel, designated in the figure as Spectrum Band B, that may be defined, e.g., by its center frequency and bandwidth); and
a front-end accelerator block (FEAB) coupled to the first sector and configured to include a downlink front end (DLFE) and an uplink front end (ULFE) ([0010] The radio resource module is configured to respond to the received instructions by configuring at least one said SDRFfe to operate on spectrum; [0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel; [0040] In LTE, the minimum unit of scheduling on both the uplink and the downlink is a frequency-time block; [0094] an SDRFfe will be provided for each sector or cell that is served by a P-eNodeB. Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers), wherein the ULFE, operable to receive the first RF signals, is able to receive and process the first information in response to instructions utilized to configure at least one configurable functional block (CFB) of a transceiver in the ULFE ([0010] The radio resource module is configured to respond to the received instructions by configuring at least one said SDRFfe to operate on spectrum; [0094] Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers).
	However, Panchal does not teach a job description list utilized to configure at least one configurable functional block (CFB) of a transceiver in the ULFE.
In an analogous art, Jarabek teaches a job description list utilized to configure at least one configurable functional block (CFB) of a transceiver in the ULFE ([0055] a method is provided for gathering a list of radio events or TCU instructions. These radio events or instructions are then sorted in an increasing chronological order and stored as a sorted queue or list before being transmitted to the FIFO buffer 164; [0063] the front end module 172 can be configured so that a radio can be in one of the following states: 1) idle; 2) allowing transmission for a particular frequency band; and 3) allowing reception for a particular frequency band; [0069] the sorter module 180 collects and sorts the radio events from each event list corresponding to a different radio; [0071] Since the sorted list 228 is in chronological order, radio events that are placed first are loaded first into the TCU 150, so that they can be executed first by the TCU 150; [0078] in another embodiment, instead of each radio having a list of corresponding radio events, each radio has a list of corresponding TCU instructions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jarabek’s method with Panchal’s method so that the system can become more flexible by configuring various radio events and timing instructions on a common hardware platform. Thus, the cost for deploying the network can be reduced. Moreover, the system performance can be optimized by adjusting the parameters of the instructions.

Regarding Claim 2, Panchal teaches the DLFE, coupling to the second sector, is configured to transmit the second information via the second RF signals in response to the instructions utilized for programming at least one CFB of a transceiver in the DLFE ([0010] The radio resource module is configured to respond to the received instructions by configuring at least one said SDRFfe to operate on spectrum; [0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel; [0040] In LTE, the minimum unit of scheduling on both the uplink and the downlink is a frequency-time block; [0094] an SDRFfe will be provided for each sector or cell that is served by a P-eNodeB. Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers).
However, Panchal does not teach the job description list utilized for programming at least one CFB of a transceiver in the DLFE.
In an analogous art, Jarabek teaches the job description list utilized for programming at least one CFB of a transceiver in the DLFE ([0055] a method is provided for gathering a list of radio events or TCU instructions. These radio events or instructions are then sorted in an increasing chronological order and stored as a sorted queue or list before being transmitted to the FIFO buffer 164; [0063] the front end module 172 can be configured so that a radio can be in one of the following states: 1) idle; 2) allowing transmission for a particular frequency band; and 3) allowing reception for a particular frequency band; [0069] the sorter module 180 collects and sorts the radio events from each event list corresponding to a different radio; [0071] Since the sorted list 228 is in chronological order, radio events that are placed first are loaded first into the TCU 150, so that they can be executed first by the TCU 150; [0078] in another embodiment, instead of each radio having a list of corresponding radio events, each radio has a list of corresponding TCU instructions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jarabek’s method with Panchal’s method so that the system can become more flexible by configuring various radio events and timing instructions on a common hardware platform. Thus, the cost for deploying the network can be reduced. Moreover, the system performance can be optimized by adjusting the parameters of the instructions.

Regarding Claim 3, Panchal does not teach the ULFE includes a memory configured to store a job description list containing a first set of instructions for configuring a receiver to process the first RF signal.
	In an analogous art, Jarabek teaches the ULFE includes a memory configured to store a job description list containing a first set of instructions for configuring a receiver to process the first RF signal ([0065] The configurations linking the TCU outputs to the front end module configurations can be stored in the mobile device's memory for retrieval).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jarabek’s method with Panchal’s method so that the system can become more flexible by configuring various radio events and timing instructions on a common hardware platform. Thus, the cost for deploying the network can be reduced. Moreover, the system performance can be optimized by adjusting the parameters of the instructions.

Regarding Claim 4, Panchal does not teach the DLFE includes a memory configured to store a job description list containing a second set of instructions for configuring a transceiver to process the second RF signal.
In an analogous art, Jarabek teaches the DLFE includes a memory configured to store a job description list containing a second set of instructions for configuring a transceiver to process the second RF signal ([0065] The configurations linking the TCU outputs to the front end module configurations can be stored in the mobile device's memory for retrieval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jarabek’s method with Panchal’s method so that the system can become more flexible by configuring various radio events and timing instructions on a common hardware platform. Thus, the cost for deploying the network can be reduced. Moreover, the system performance can be optimized by adjusting the parameters of the instructions.

Regarding Claim 5, Panchal does not teach the job description list contains information relating to sampling multiple radio frequencies from multiple sectors according to radio frame ticks from received radio signals.
In an analogous art, Jarabek teaches the job description list contains information relating to sampling multiple radio frequencies from multiple sectors according to radio frame ticks from received radio signals ([0056] one radio 14 is connected to both antennas 160, 163, and the other radio 16 is also connected to both antennas 160, 163. The configuration of the hardware (e.g. antennas, radios, amplifiers) is referred to as the front end module 172. The routing and configuration in the front end module 172 can be modified through hardware switches, which can be controlled by software; [0061] Where a radio event is considered a DSP radio queue command, the arguments may include a pointer to the start of the DSP radio queue command chain. Each of the chains in the DSP radio queue can be triggered at a certain time relative to the current frame start time. Examples of typical time measurement units are milliseconds or quarter bits).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jarabek’s method with Panchal’s method so that the system can become more flexible by configuring various radio events and timing instructions on a common hardware platform. Thus, the cost for deploying the network can be reduced. Moreover, the system performance can be optimized by adjusting the parameters of the instructions.

Regarding Claim 6, the combination of Panchal and Jarabek, specifically Panchal teaches the ULFE includes a controller operable to program one or more CFBs of the transceiver to process the first RF signal based on a first set of instructions of the job description list ([0094] an SDRFfe will be provided for each sector or cell that is served by a P-eNodeB. Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers; [0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel, designated in the figure as Spectrum Band B, that may be defined, e.g., by its center frequency and bandwidth).

Regarding Claim 14, the combination of Panchal and Jarabek, specifically Panchal teaches the DLFE is configured to process down link functions based on one or more instructions in the job description list ([0094] an SDRFfe will be provided for each sector or cell that is served by a P-eNodeB. Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers; [0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel, designated in the figure as Spectrum Band B, that may be defined, e.g., by its center frequency and bandwidth).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Jarabek and Challa et al. (US 2009/0245431).
Regarding Claim 7, the combination of Panchal and Jarabek does not teach the one or more CFBs of the transceiver are synchronized according to the instructions of the job description list.
In an analogous art, Challa teaches the one or more CFBs of the transceiver are synchronized according to the instructions of the job description list ([0008] the processor of the system configures the operation of the demodulator sub-circuit and orchestrates its operation and timing by maintaining a task list in the memory. The task list includes task instructions for the demodulator sub-circuit, including a DEMOD Config task instruction that includes a demodulation mask bitmap. The task manager reads the task instructions out of its task list in the memory across a second bus. After the task manager has read a task instruction across the second bus, the task manager interprets the task instruction and causes the demodulator sub-circuit to perform an operation as indicated by the task instruction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Challa’s method with Panchal’s method so that the demodulation of the received signals can be performed at correct time instances. Moreover, the synchronization among different components can be achieved to ensure the successful coordination of the operations in the system.

Regarding Claim 8, the combination of Panchal, Jarabek and Challa, specifically Panchal teaches the CFBs of the transceiver are configurable to process radio signals originated from one or more sectors; and wherein each sector has an associated configuration ([0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel, designated in the figure as Spectrum Band B, that may be defined, e.g., by its center frequency and bandwidth).

Claims 15-17, 19-21, 24-25, 31-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Jarabek and Cheng et al. (US 2014/0064391).
Regarding Claim 15, Panchal teaches a method for facilitating network communication, comprising:
receiving first radio signals having a first radio frequency from a first sector via a wireless communication network ([0036] FIG. 2 is a conceptual block diagram of a typical eNB of an LTE network, … As seen in the figure, the eNB has three antenna sectors 201, 202, and 203; [0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel, designated in the figure as Spectrum Band B, that may be defined, e.g., by its center frequency and bandwidth; [0094] Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers);
providing configuration parameters in accordance with instructions ([0010] The radio resource module is configured to respond to the received instructions by configuring at least one said SDRFfe to operate on spectrum; [0094] Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers);
forwarding the configuration parameters from a controller to multiple functional blocks of an uplink front end (ULFE) for programming at least a portion of the functional blocks situated in a first receive chain of the ULFE ([0094] an SDRFfe will be provided for each sector or cell that is served by a P-eNodeB. Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers; [0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel, designated in the figure as Spectrum Band B, that may be defined, e.g., by its center frequency and bandwidth).
	However, Panchal does not teach providing configuration parameters in accordance with a job description list and system timing signals; and generating demodulation reference signals (DMRS) symbols by the first receive chain in response to the first radio signals.
	In an analogous art, Jarabek teaches providing configuration parameters in accordance with a job description list and system timing signals ([0027] The TCU also controls the timing of the transmission and reception of signals for the mobile device 10; [0054] The instructions or events are sent to the execution unit 170 based on the timing of the counter 168; [0055] a method is provided for gathering a list of radio events or TCU instructions. These radio events or instructions are then sorted in an increasing chronological order and stored as a sorted queue or list before being transmitted to the FIFO buffer 164; [0069] the sorter module 180 collects and sorts the radio events from each event list corresponding to a different radio; [0070] The radio events 226 are grouped into time sequences. A time sequence comprises a sequence or series of time periods 222 according to the network carrier timing; [0071] Since the sorted list 228 is in chronological order, radio events that are placed first are loaded first into the TCU 150, so that they can be executed first by the TCU 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jarabek’s method with Panchal’s method so that the system can become more flexible by configuring various radio events and timing instructions on a common hardware platform. Thus, the cost for deploying the network can be reduced. Moreover, the system performance can be optimized by adjusting the parameters of the instructions.
The combination of Panchal and Jarabek does not teach generating demodulation reference signals (DMRS) symbols by the first receive chain in response to the first radio signals.
In an analogous art, Cheng teaches generating demodulation reference signals (DMRS) symbols by the first receive chain in response to the first radio signals ([0080] The system 600 includes a DMRS module 602 that is configured to obtain a DMRS receive symbol from the uplink signal 603 and determine a DMRS sequence for the first UE in the virtual MIMO system using a correlation calculation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cheng’s method with Panchal’s method so that the ability to estimate signal power and noise power for a received signal can significantly improve the ability to receive a signal that has distortion (Cheng [0003]).

Regarding Claim 16, Panchal does not teach fetching the job description list from a local buffer.
In an analogous art, Jarabek teaches fetching the job description list from a local buffer ([0065] The configurations linking the TCU outputs to the front end module configurations can be stored in the mobile device's memory for retrieval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jarabek’s method with Panchal’s method so that the system can become more flexible by configuring various radio events and timing instructions on a common hardware platform. Thus, the cost for deploying the network can be reduced. Moreover, the system performance can be optimized by adjusting the parameters of the instructions.

Regarding Claim 17, the combination of Panchal, Jarabek and Cheng, specifically Panchal teaches forwarding the configuration parameters from a controller to multiple functional blocks of the ULFE to program at least a portion of the functional blocks in a second receive chain of the ULFE ([0094] an SDRFfe will be provided for each sector or cell that is served by a P-eNodeB. Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers; [0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel, designated in the figure as Spectrum Band B, that may be defined, e.g., by its center frequency and bandwidth).

Regarding Claim 19, Panchal does not teach identifying radio frame ticks of the first radio signals.
In an analogous art, Jarabek teaches identifying radio frame ticks of the first radio signals ([0061] Where a radio event is considered a DSP radio queue command, the arguments may include a pointer to the start of the DSP radio queue command chain. Each of the chains in the DSP radio queue can be triggered at a certain time relative to the current frame start time. Examples of typical time measurement units are milliseconds or quarter bits).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jarabek’s method with Panchal’s method so that the system can become more flexible by configuring various radio events and timing instructions on a common hardware platform. Thus, the cost for deploying the network can be reduced. Moreover, the system performance can be optimized by adjusting the parameters of the instructions.

Regarding Claim 20, Panchal does not teach identifying a first set of instructions from the job description list containing information relating to sampling multiple sectors in a job description buffer of the ULFE based on the radio frame ticks.
In an analogous art, Jarabek teaches identifying radio frame ticks of the first radio signals ([0056] one radio 14 is connected to both antennas 160, 163, and the other radio 16 is also connected to both antennas 160, 163. The configuration of the hardware (e.g. antennas, radios, amplifiers) is referred to as the front end module 172. The routing and configuration in the front end module 172 can be modified through hardware switches, which can be controlled by software; [0061] Where a radio event is considered a DSP radio queue command, the arguments may include a pointer to the start of the DSP radio queue command chain. Each of the chains in the DSP radio queue can be triggered at a certain time relative to the current frame start time. Examples of typical time measurement units are milliseconds or quarter bits).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jarabek’s method with Panchal’s method so that the system can become more flexible by configuring various radio events and timing instructions on a common hardware platform. Thus, the cost for deploying the network can be reduced. Moreover, the system performance can be optimized by adjusting the parameters of the instructions.

Regarding Claim 21, the combination of Panchal, Jarabek and Cheng, specifically Panchal teaches configuring one or more processing functions of a transceiver in the ULFE in response to the first set of instruction for processing the first radio signal ([0094] an SDRFfe will be provided for each sector or cell that is served by a P-eNodeB. Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers; [0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel, designated in the figure as Spectrum Band B, that may be defined, e.g., by its center frequency and bandwidth).
Regarding Claim 24, Panchal teaches obtaining data to be transmitted through second radio signals having a second radio frequency to a second sector via a wireless communication network ([0010] The radio resource module is configured to respond to the received instructions by configuring at least one said SDRFfe to operate on spectrum; [0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel; [0040] In LTE, the minimum unit of scheduling on both the uplink and the downlink is a frequency-time block; [0094] an SDRFfe will be provided for each sector or cell that is served by a P-eNodeB. Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers); and providing configuration parameters in accordance with instructions ([0010] The radio resource module is configured to respond to the received instructions by configuring at least one said SDRFfe to operate on spectrum; [0094] Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers).
However, Panchal does not teach providing configuration parameters in accordance with a job description list and system timing signals.
In an analogous art, Jarabek teaches providing configuration parameters in accordance with a job description list and system timing signals ([0027] The TCU also controls the timing of the transmission and reception of signals for the mobile device 10; [0054] The instructions or events are sent to the execution unit 170 based on the timing of the counter 168; [0055] a method is provided for gathering a list of radio events or TCU instructions. These radio events or instructions are then sorted in an increasing chronological order and stored as a sorted queue or list before being transmitted to the FIFO buffer 164; [0069] the sorter module 180 collects and sorts the radio events from each event list corresponding to a different radio; [0070] The radio events 226 are grouped into time sequences. A time sequence comprises a sequence or series of time periods 222 according to the network carrier timing; [0071] Since the sorted list 228 is in chronological order, radio events that are placed first are loaded first into the TCU 150, so that they can be executed first by the TCU 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jarabek’s method with Panchal’s method so that the system can become more flexible by configuring various radio events and timing instructions on a common hardware platform. Thus, the cost for deploying the network can be reduced. Moreover, the system performance can be optimized by adjusting the parameters of the instructions.

Regarding Claim 25, the combination of Panchal, Jarabek and Cheng, specifically Panchal teaches forwarding the configuration parameters from a controller to multiple functional blocks of a downlink front end (DLFE) to program at least a portion of the functional blocks in a transmission receive chain within the DLFE ([0094] an SDRFfe will be provided for each sector or cell that is served by a P-eNodeB. Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers; [0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel, designated in the figure as Spectrum Band B, that may be defined, e.g., by its center frequency and bandwidth).

Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 15.
Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in Claim 16.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 17.
Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in Claim 19.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Jarabek, Cheng et al. and Challa et al.
Regarding Claim 22, the combination of Panchal, Jarabek and Cheng does not teach the configuring one or more processing functions include synchronizing timing according to time control instructions in the job description list and the first set of instructions for processing the first radio signal.
In an analogous art, Challa teaches the configuring one or more processing functions include synchronizing timing according to time control instructions in the job description list and the first set of instructions for processing the first radio signal ([0008] the processor of the system configures the operation of the demodulator sub-circuit and orchestrates its operation and timing by maintaining a task list in the memory. The task list includes task instructions for the demodulator sub-circuit, including a DEMOD Config task instruction that includes a demodulation mask bitmap. The task manager reads the task instructions out of its task list in the memory across a second bus. After the task manager has read a task instruction across the second bus, the task manager interprets the task instruction and causes the demodulator sub-circuit to perform an operation as indicated by the task instruction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Challa’s method with Panchal’s method so that the demodulation of the received signals can be performed at correct time instances. Moreover, the synchronization among different components can be achieved to ensure the successful coordination of the operations in the system.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Jarabek, Cheng et al. and O’Keeffe et al. (US 2016/0197660).
Regarding Claim 26, the combination of Panchal, Jarabek and Cheng does not teach transmitting radio frame samples containing the data to one or more antennas in the second sector via a common public radio interface (CPRI) functional block.
In an analogous art, O’Keeffe teaches transmitting radio frame samples containing the data to one or more antennas in the second sector via a common public radio interface (CPRI) functional block ([0058] the downlink (DL) (transmit) data for at least two sectors is supplied by the baseband processing unit 108 of the AAS over the CPRI interface 109. Where a ‘2×2’ MIMO is considered per sector, two logical channel data streams of IQ data samples per sector are transported from the baseband unit to the AAS 102 over the CPRI interface 109. The CPRI interface 109 is coupled to CPRI decode logic 302 that decodes the signal transported from the baseband unit 108 into at least four logic channels of IQ data. Each logical channel IQ data stream would correspond to one of the two MIMO signals per sector. The four logical channel output 304 from the CPRI decode logic 302 comprises: Sector 1 MIMO 1, Sector 1 MIMO2, Sector 2 MIMO 1 and Sector 2 MIMO 2. In this embodiment there are two MIMO logical channel data feed signals to each transmitter. Each transmitter feeds one polarisation feed of the antenna element(s)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined O’Keeffe’s method with Panchal’s method so that base stations can use one common protocol and equipments from different manufacturers can be integrated with the common interface. Thus, a more versatile and cost effective system can be achieved.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Jarabek and O’Keeffe et al.
Regarding Claim 27, Panchal teaches a method for facilitating network communication, comprising:
obtaining data to be transmitted through first radio signals represented by a first radio frequency to one or more antennas within a first sector via a wireless network ([0010] The radio resource module is configured to respond to the received instructions by configuring at least one said SDRFfe to operate on spectrum; [0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel; [0040] In LTE, the minimum unit of scheduling on both the uplink and the downlink is a frequency-time block; [0094] an SDRFfe will be provided for each sector or cell that is served by a P-eNodeB. Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers);
providing configuration parameters in accordance with instructions ([0010] The radio resource module is configured to respond to the received instructions by configuring at least one said SDRFfe to operate on spectrum; [0094] Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers);
forwarding the configuration parameters from a controller to multiple functional blocks of a downlink front end (DLFE) for configuring at least a portion of the functional blocks in a transmission receive chain of the DLFE ([0094] an SDRFfe will be provided for each sector or cell that is served by a P-eNodeB. Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers; [0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel, designated in the figure as Spectrum Band B, that may be defined, e.g., by its center frequency and bandwidth).
	However, Panchal does not teach providing configuration parameters in accordance with a job description list and system timing signals; and
transmitting radio frame samples containing the data to one or more antennas in the first sector via a common public radio interface (CPRI) functional block.
In an analogous art, Jarabek teaches providing configuration parameters in accordance with a job description list and system timing signals ([0027] The TCU also controls the timing of the transmission and reception of signals for the mobile device 10; [0054] The instructions or events are sent to the execution unit 170 based on the timing of the counter 168; [0055] a method is provided for gathering a list of radio events or TCU instructions. These radio events or instructions are then sorted in an increasing chronological order and stored as a sorted queue or list before being transmitted to the FIFO buffer 164; [0069] the sorter module 180 collects and sorts the radio events from each event list corresponding to a different radio; [0070] The radio events 226 are grouped into time sequences. A time sequence comprises a sequence or series of time periods 222 according to the network carrier timing; [0071] Since the sorted list 228 is in chronological order, radio events that are placed first are loaded first into the TCU 150, so that they can be executed first by the TCU 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jarabek’s method with Panchal’s method so that the system can become more flexible by configuring various radio events and timing instructions on a common hardware platform. Thus, the cost for deploying the network can be reduced. Moreover, the system performance can be optimized by adjusting the parameters of the instructions.
The combination of Panchal and Jarabek does not teach transmitting radio frame samples containing the data to one or more antennas in the first sector via a common public radio interface (CPRI) functional block.
In an analogous art, O’Keeffe teaches transmitting radio frame samples containing the data to one or more antennas in the first sector via a common public radio interface (CPRI) functional block ([0058] the downlink (DL) (transmit) data for at least two sectors is supplied by the baseband processing unit 108 of the AAS over the CPRI interface 109. Where a ‘2×2’ MIMO is considered per sector, two logical channel data streams of IQ data samples per sector are transported from the baseband unit to the AAS 102 over the CPRI interface 109. The CPRI interface 109 is coupled to CPRI decode logic 302 that decodes the signal transported from the baseband unit 108 into at least four logic channels of IQ data. Each logical channel IQ data stream would correspond to one of the two MIMO signals per sector. The four logical channel output 304 from the CPRI decode logic 302 comprises: Sector 1 MIMO 1, Sector 1 MIMO2, Sector 2 MIMO 1 and Sector 2 MIMO 2. In this embodiment there are two MIMO logical channel data feed signals to each transmitter. Each transmitter feeds one polarisation feed of the antenna element(s)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined O’Keeffe’s method with Panchal’s method so that base stations can use one common protocol and equipments from different manufacturers can be integrated with the common interface. Thus, a more versatile and cost effective system can be achieved.

Regarding Claim 28, Panchal teaches receiving second radio signals having a second radio frequency from a second sector from a wireless communication network ([0036] FIG. 2 is a conceptual block diagram of a typical eNB of an LTE network, … As seen in the figure, the eNB has three antenna sectors 201, 202, and 203; [0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel, designated in the figure as Spectrum Band B, that may be defined, e.g., by its center frequency and bandwidth; [0094] Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers); and providing configuration parameters in accordance with instructions ([0010] The radio resource module is configured to respond to the received instructions by configuring at least one said SDRFfe to operate on spectrum; [0094] Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers).
However, Panchal does not teach providing configuration parameters in accordance with a job description list and system timing signals.
In an analogous art, Jarabek teaches providing configuration parameters in accordance with a job description list and system timing signals ([0027] The TCU also controls the timing of the transmission and reception of signals for the mobile device 10; [0054] The instructions or events are sent to the execution unit 170 based on the timing of the counter 168; [0055] a method is provided for gathering a list of radio events or TCU instructions. These radio events or instructions are then sorted in an increasing chronological order and stored as a sorted queue or list before being transmitted to the FIFO buffer 164; [0069] the sorter module 180 collects and sorts the radio events from each event list corresponding to a different radio; [0070] The radio events 226 are grouped into time sequences. A time sequence comprises a sequence or series of time periods 222 according to the network carrier timing; [0071] Since the sorted list 228 is in chronological order, radio events that are placed first are loaded first into the TCU 150, so that they can be executed first by the TCU 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jarabek’s method with Panchal’s method so that the system can become more flexible by configuring various radio events and timing instructions on a common hardware platform. Thus, the cost for deploying the network can be reduced. Moreover, the system performance can be optimized by adjusting the parameters of the instructions.

Regarding Claim 29, the combination of Panchal, Jarabek and O’Keeffe, specifically Panchal teaches forwarding the configuration parameters from a controller to multiple functional blocks of an uplink front end (ULFE) to program at least a portion of the functional blocks in a receive chain ([0094] an SDRFfe will be provided for each sector or cell that is served by a P-eNodeB. Software defined radio (SDR) is a well-known technology that uses digital sampling and digital processing techniques to perform, in the digital domain, various functions that belong to the analog domain in conventional radio transmitters and receivers; [0037] Each sector has an RF front end 220 that can be configured to operate on a carrier or a channel, designated in the figure as Spectrum Band B, that may be defined, e.g., by its center frequency and bandwidth).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Jarabek, O’Keeffe et al. and Cheng et al.
Regarding Claim 30, the combination of Panchal, Jarabek and O’Keeffe does not teach generating demodulation reference signals (DMRS) symbols via the first receive chain in response to the first radio signals.
In an analogous art, Cheng teaches generating demodulation reference signals (DMRS) symbols via the first receive chain in response to the first radio signals ([0080] The system 600 includes a DMRS module 602 that is configured to obtain a DMRS receive symbol from the uplink signal 603 and determine a DMRS sequence for the first UE in the virtual MIMO system using a correlation calculation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cheng’s method with Panchal’s method so that the ability to estimate signal power and noise power for a received signal can significantly improve the ability to receive a signal that has distortion (Cheng [0003]).

Allowable Subject Matter
Claims 9-13, 18, 23 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al. (US 2017/0063586) teaches method for transmitting data between baseband unit BBU and remote radio unit RRU.
Da Silveira et al. (US 2017/0054478) teaches multi-sector antenna integrated radio unit.
Li et al. (US 2014/0269322) teaches cooperative radio access network with centralized base station unit processing pool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413